DETAILED ACTION
This communication is in responsive to Amendment for Continuation for Application 16/221304 filed on 12/15/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-22 are presented for examination.

Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 
	
4.	Applicant’s arguments in the amendment filed on 12/15/2020 regarding claim rejection under 35 USC § 103 with respect to Claims 1-22 have been considered and found unpersuasive because the cited art still teaches the claimed limitations.  
	
In summary, applicant’s arguments were circular and provides no reasons as to why the art is not teaching the claims or why the art is not reasonable. Instead, applicant keeps brining in “security” limitations into the claims (given little to no weight because the limitations are not recited in the claims). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).

a. Applicant states that the cited art Apte fails to teach “sequencing key” (Remarks p. 2-3). Examiner disagrees because the cited art still teaches the claimed limitation. 
	Apte teaches a sequencing key from the initiation server in response to the request to retrieve the data object (¶0038 & Fig. 4; once the backup directory 410 is located, the customer backup 300 will identify the file entry 414 corresponding to the requested file.  The file entry 414 contains the reference 402 “sequencing key” to the inode entry 417, which in turn contains a list of references to dedupe entries 416 and corresponding offsets), the sequencing key comprising an ordered list of the plurality of storage locations (Fig. 4 & ¶0038; The file entry 414 contains the reference 402 to the inode entry 417, which in turn contains a list of references to dedupe entries 416 and corresponding offsets.  The customer backup 300 retrieves the block data 418 locations from each dedupe entry 416 and using the offset information sends an ordered list of data blocks to the user client 100)
	
b. Applicant states that the cited art Apte fails to teach “sequencing key” where reference 402 or dedupe entry 416 are not keys (Remarks p. 2-3). Examiner disagrees because the cited art still teaches the claimed limitation.
Applicant provides a rather circular argument where the premise is stated and taken as true. Also applicant provides no arguments as to why the mapping is not reasonable or even how the art is different than the claims as written. Why is reference 
Examiner maintains his rejection and interpretation. 

c. Applicant states that the cited art Apte is not directed to a data security application and therefore does not require the use of keys for accessing certain aspects of data (Remarks p. 2-3). Examiner disagrees because the cited art still teaches the claimed limitation.
Again, see response under b. additionally, this argument is irrelevant because the claims are not directed to “data security.”

d. Applicant states that the cited art Apte fails to teach “ordered list” (Remarks p. 3-4). Examiner disagrees because the cited art still teaches the claimed limitation.  
Apte teaches in Fig. 4 & ¶0038; the file entry 414 contains the reference 402 to the inode entry 417, which in turn contains a list of references to dedupe entries 416 and corresponding offsets.  The customer backup 300 retrieves the block data 418 locations from each dedupe entry 416 and using the offset information sends an ordered list of data blocks to the user client 100.
Hudson teaches monitoring a progress of retrieval of the plurality of segments of the data object by the client device according to the order listed in the sequencing key (¶0062-¶0065 & Fig. 4; A file session component 128 actively monitors the ongoing named content segment 32 download and streaming operations of the individual peer nodes within corresponding client sessions.  In A file session finished message is also provided when a peer node has completed a content segment cache update, based on a provided cache update manifest).
Hudson further teaches a mediation server that manage requests from client devices via a manifest lists e.g. “[b] ased on a manifest list, content segments are independently requested by and transferred to nodes of the content distribution system.  The peer driven segment retrieval process is cooperatively monitored by the mediation server and, as needed, alternate source locations for segments are provided.” This teachings of Hudson prevents a device from retrieving data objects opposing the manifest lists which is similar to the limitation “and terminating a connection with the client device if the client device attempts to retrieve the data object from the plurality of storage locations in an order that does not match the order listed in the sequencing key.” Additionally, ¶0034-¶0046 illustrate how unique content unit identifier 28 and list 30 of segments sequence identifier and values 40 are used to reassemble the segments in order “The requesting peer computer system can then obtain a copy of the manifest content file 38' and validate the copy against the manifest security value 40".  Individual named content segments 32 can then be requested from any peer computer system that persistently stores an encompassing segment group.” 


e. Applicant states that the claims provide a secure network via sequencing keys (Remarks p. 3-4). Examiner disagrees because the cited art still teaches the claimed limitation.  
This argument is irrelevant because nothing in the claims recite “secure network.” Additionally, applicant should re-read the office action because the action is clear and the teachings is express in both references as highlighted above. 
 
f. Applicant states that Hudson fails to teach “Terminating a connection with the client device” (Remarks p. 4). Examiner disagrees because the cited art still teaches the claimed limitation.  
Kohli was used for this limitation. Hudson teaches different nodes/storage locations that include different IP address for each node. Kohli, on the other hand, uses an access table “list” to determine when to terminate/disconnect a connection and teaches that a connection is terminated if the information in the request matches one or more items of information provided in an access table including IP address and application, see ¶0100, ¶0089 & Fig. 11. In other words, Hudson’s teachings combined with Kohli teachings leads one of ordinary skill in the art to realize that when a client sends out a request e.g. access to a second node including a second storage of Hudson then based on Kohli’s teachings the connection will be terminated if the second node/storage is matched the list in the access table or if the second node/storage was 
g. Applicant states that the termination is to prevent unauthorized access and not optimize network performance as in Hudson (Remarks p. 4). Examiner disagrees because the cited art still teaches the claimed limitation.  
Again, this argument is irrelevant because the limitation is not claimed. Additionally, Hudson’s teachings combined with Kohli teachings leads one of ordinary skill in the art to realize that when a client sends out a request e.g. access to a second node including a second storage of Hudson then based on Kohli’s teachings the connection will be terminated if the second node/storage is matched the list in the access table or if the second node/storage was accessed based on comparing the information in the request with information provided in the access table.

h. Applicant states that the termination as taught by the art is opposite of the claim language (Remarks p. 5). Examiner disagrees because the cited art still teaches the claimed limitation.  
Again, applicant provides no explanation to why the art is not teachings the limitations. Additionally, Kohli, uses an access table “list” to determine when to terminate/disconnect a connection and teaches that a connection is terminated if the information in the request matches one or more items of information provided in an access table including IP address and application, see ¶0100, ¶0089 & Fig. 11. In other words, Hudson’s teachings combined with Kohli teachings leads one of ordinary skill in the art to realize that when a client sends out a request e.g. access to a second node 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10165050 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent anticipate every element of the independent claims of the current application. For example, claims 1, 9 or 14 anticipates every element of claims 1, 14 and 21 of the current application. The issued patent is narrower than the current claims making this rejection an anticipation type double patenting.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are “initiation server configured to” of claim 21 & “client device configured to” of claim 22. As to “initiation server configured to” of claim 21  the limitation invokes 112 (f) because the limitation uses a placeholder “server” where the “server” is modified by functional language “configured to receive/generate/transmit/monitor/terminate” where “server” is not modified by sufficiently definite structure or material for performing the claimed function. Note that “initiation” is not known in the art to connote structure or material for performing the claimed function.
Similarly, claim limitation “client device configured to” of claim 22 because the limitation uses the generic place holder “device” where the “device” is modified by functional language “configured to transmit/receive/attempt” where “device” is not modified by sufficiently definite structure or material for performing the claimed function. 
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 11-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Apte et al. (hereinafter Apte) US 2013/0173553 A1 in view of Hudson et al. (hereinafter Hudson) US 2003/0204602 A1 and further in view of Kohli US 2012/0324109 A1. 
Regarding Claim 1, Apte teaches a method for providing a data object, the method comprising: 
receiving, at an initiation server from a client device, a request to retrieve the data object (Fig. 4 & ¶0038; user client 100 requests file from customer backup 300 “initiation server.” Note that customer backup 300 is a multi-cluster storage on multi servers implemented in a distributed manner “plurality of storage locations,” as illustrate  wherein the data object comprises a plurality of segments stored across a plurality of storage locations (Additionally, in ¶0032 and Fig. 4 expressly states that the databases could be multiple database or a single one in the multi-zone cluster in a distributed manner. Additionally in ¶0046, the system illustrates how entries from client’s uploads is stored in different location including entries that are referred to by multiple inode entries); 
transmitting, to the client device, a sequencing key from the initiation server in response to the request to retrieve the data object (¶0038 & Fig. 4; once the backup directory 410 is located, the customer backup 300 will identify the file entry 414 corresponding to the requested file.  The file entry 414 contains the reference 402 “sequencing key” to the inode entry 417, which in turn contains a list of references to dedupe entries 416 and corresponding offsets), the sequencing key comprising an ordered list of the plurality of storage locations (Fig. 4 & ¶0038; The file entry 414 contains the reference 402 to the inode entry 417, which in turn contains a list of references to dedupe entries 416 and corresponding offsets.  The customer backup 300 retrieves the block data 418 locations from each dedupe entry 416 and using the offset information sends an ordered list of data blocks to the user client 100); 

Apte does not expressly teach monitoring a progress of retrieval of the plurality of segments of the data object by the client device according to the order listed in the sequencing key. However, this limitation is obvious from ¶0039 & Fig. 4; the user client 100 receives the ordered list of block data 418 from the block data 
Hudson teaches monitoring a progress of retrieval of the plurality of segments of the data object by the client device according to the order listed in the sequencing key (¶0062-¶0065 & Fig. 4; A file session component 128 actively monitors the ongoing named content segment 32 download and streaming operations of the individual peer nodes within corresponding client sessions.  In conjunction with the host broker component 126, a unique file session identifier is provided in each content unit request manifest.  Unique file session identifiers are also provided in each cache update manifest.  When a streaming content unit transfer is terminated, the peer node provides a session finished message to the file session component 128.  A file session finished message is also provided when a peer node has completed a content segment cache update, based on a provided cache update manifest).
Hudson further teaches a mediation server that manage requests from client devices via a manifest lists e.g. “[b] ased on a manifest list, content segments are independently requested by and transferred to nodes of the content distribution system.  The peer driven segment retrieval process is cooperatively monitored by the mediation server and, as needed, alternate source locations for segments are provided.” This teachings of Hudson prevents a device from retrieving data objects opposing the manifest lists which is similar to the limitation “and terminating a connection with the client device if the client device attempts to retrieve the data object from the plurality of storage locations in an order that does not match the order listed in the sequencing key.” Additionally, ¶0034-¶0046 illustrate how unique content unit identifier 28 and list 30 of segments sequence identifier and values 40 are used to reassemble the segments in order “The requesting peer computer system can then obtain a copy of the manifest content file 38' and validate the copy against the manifest security value 40".  Individual named content segments 32 can then be requested from any peer computer system that persistently stores an encompassing segment group.” 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Hudson into the system of Apte in order to retrieve and assemble the corresponding content subunits from the peer computers to obtain the requested content file (abstract). Utilizing such teachings enable the system to provide a content delivery network architecture that is reliable, that provides a high quality of service to content stream recipients and that is cost-effective to operate (¶0011).

However, Apte in view of Hudson does not expressly teach “terminating a connection with a client” in the limitation “and terminating a connection with the client device if the client device attempts to retrieve the data object from the plurality of storage locations in an order that does not match the order listed in the sequencing key.”
	Hudson teaches different nodes/storage locations that include different IP address for each node. Kohli, on the other hand, uses an access table “list” to determine when to terminate/disconnect a connection and teaches that a connection is terminated if the information in the request matches one or more items of information 
	It would have been obvious to one of ordinary skill in the art before the claimed invention to incorporate the teachings of Kohli in to the system of Apte in view of Hudson in order to terminate a connection for the request at the computing device when the information provided in the request matches at least one of the one or more items of information provided in the table (¶0008). Utilizing such teachings enable the system for each resource request, the application proxy may determine a target server that stores resources, may connect to the determined server, and may proxy the resource request and a returned resource between the client device and the determined server (¶0024).

Regarding Claim 2, Apte in view of Hudson and Kohli teach the method of claim 1, Apte further teaches wherein the ordered list comprises a first identifier associated with a first storage location followed by a second identifier associated with a second storage location (¶0038 & 0046; multiple inode references “first/second identifier”).

Regarding Claim 3, Apte in view of Hudson and Kohli teach the method of claim 2, wherein terminating the connection with the client device is in response to when to terminate/disconnect a connection and teaches that a connection is terminated if the information in the request matches one or more items of information provided in an access table including IP address and application, see ¶0100, ¶0089 & Fig. 11. In other words, Hudson’s teachings combined with Kohli teachings leads one of ordinary skill in the art to realize that when a client sends out a request e.g. access to a second node including a second storage of Hudson then based on Kohli’s teachings the connection will be terminated if the second node/storage is matched the list in the access table or if the second node/storage was accessed based on comparing the information in the request with information provided in the access table).
	See reasons above for combining the cited art.

Regarding Claim 4, Apte in view of Hudson and Kohli teach the method of claim 2, Apte further teaches further comprising transmitting a verification to the first storage location in response to determining that the request to retrieve the first segment of the data object from the first storage location is in the order indicated by the sequencing key (¶0038-¶0039; implied since customer backup 300 retrieves the block data419 locations for each entry 416 using the offset information “verification” to send an ordered list of data blocks to the user client 100).

Regarding Claim 5, Apte in view of Hudson and Kohli teach the method of claim 4, Apte further teaches wherein the first storage location is configured to provide the first segment of the data object to the client device in response to receiving the verification from the initiation server and to successfully verifying the client device based on an access key provided by the client device (¶0037).

Regarding Claim 11, Apte in view of Hudson and Kohli teach the method of claim 1, Apte further teaches further comprising, by the initiation server: decomposing the data object into the plurality of segments (¶0023-¶0027 illustrate storage systems and ¶0037-¶0039 & Fig. 4 illustrate the retrieval process); distributing the plurality of segments of the data object across the plurality of storage locations (¶0023-¶0027 illustrate storage systems and ¶0037-¶0039 & Fig. 4 illustrate the retrieval process); and generate the sequencing key based in part on the distributed plurality of segments (¶0023-¶0027 illustrate storage systems and ¶0037-¶0039 & Fig. 4 illustrate the retrieval process).

Regarding Claim 12, Apte in view of Hudson and Kohli teach the method of claim 11, Apte further teaches wherein the initiation server decomposes the data object, distributes the plurality of segments, and generates the sequencing key in response to receiving the request to retrieve the data object from the client device (¶0023-¶0027 illustrate storage systems and ¶0037-¶0039 & Fig. 4 illustrate the retrieval process).

when to terminate/disconnect a connection and teaches that a connection is terminated if the information in the request matches one or more items of information provided in an access table including IP address and application, see ¶0100, ¶0089 & Fig. 11. In other words, Hudson’s teachings combined with Kohli teachings leads one of ordinary skill in the art to realize that when a client sends out a request e.g. access to a second node including a second storage of Hudson then based on Kohli’s teachings the connection will be terminated if the second node/storage is matched the list in the access table or if the second node/storage was accessed based on comparing the information in the request with information provided in the access table).
	See reasons above for combining the cited art.

	Claims 14-16 and 21-22 are substantially similar to the above claims, thus the same rationale applies. 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Apte-Hudson-Kohli and further in view of Ronca et al. (hereinafter Ronca) US 2011/0246616 A1. 

Regarding Claim 6, Apte in view of Hudson and Kohli teach the method of claim 1, but they do not expressly teach further comprising transmitting a diffraction table from the initiation server to the client device, wherein the client device attempts to retrieve the plurality of segments of the data object from the plurality of storage locations further based on the diffraction table.
Ronca teaches further comprising transmitting a diffraction table from the initiation server to the client device, wherein the client device attempts to retrieve the plurality of segments of the data object from the plurality of storage locations further based on the diffraction table (¶0042, ¶0045 & Fig. 4; M3U playlist includes storage locations via URL & also index object 530 of Fig. 5 both M3u and index object 530 are similar to diffraction table).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Ronca into the system of Apte in view of Hudson and Kohli in order to create chunks to represent a single data file (abstract). Utilizing such teachings enable the system to provides the system with a list of individual files that may be requested from a server independently of one another despite that data file being stored on a second server as a single data file (abstract). 

Regarding Claim 7, Apte in view of Hudson and Kohli & Ronca teach the method of claim 6, Ronca further teaches further comprising: authenticating the client device (¶0043 & Fig. 5; authenticate a client’s authority to access streaming media file); and in 

Regarding Claim 8, Apte in view of Hudson and Kohli & Ronca teach the method of claim 6, Ronca further teaches wherein the diffraction table includes, for each of the plurality of storage locations, a corresponding universal record locator (URL), port number, and access key (¶0042, ¶0045, ¶0053-¶0054 & Fig. 4; provides URL and decryption keys or content keys. Additionally, ¶0052-¶0055 & Table I & II illustrates a URL and a port number and key e.g. m3u8).
Regarding Claim 9, Apte in view of Hudson and Kohli & Ronca teach the method of claim 8, Ronca further teaches wherein the access key associated with a first storage location of the plurality of storage locations is generated based at least in part on a token associated with the first storage location and a token associated with the client device (¶0052-¶0055 & Table I & II; different keys are associated with different bitrate associated with the client device).

Regarding Claim 10, Apte in view of Hudson and Kohli & Ronca teach the method of claim 9, Ronca further teaches wherein the first storage location is configured to provide the first segment of the data object to the client device in response to successfully verifying the client device based on the access key provided by the client device (¶0043, ¶0054 & Fig. 5; based on content key, a user may access content after verification).

Claims 1, 14-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Kohli. 

Regarding Claim 14, Hudson teaches a method for retrieving a data object, the method comprising: 
transmitting, by a client device to an initiation server, a request to retrieve the data object (abstract & Fig. 5 & ¶0071; host broker receives content file requests), wherein the data object comprises a plurality of segments stored across a plurality of storage locations (abstract, Fig. 5 & ¶0029; files are stored on distributed cache locations); 
receiving, at the client device, a sequencing key from the initiation server in response to the request to retrieve the data object (¶0071 & abstract; in response to a request, a manifest files “sequencing key” identifying the content locations is returned), the sequencing key comprising an ordered list of the plurality of storage locations (¶0041; list of files and locations); 
and attempting to retrieve the plurality of segments of the data object from the plurality of storage locations by the client device (¶0062-¶0065 & Fig. 4; A file session component 128 actively monitors the ongoing named content segment 32 download and streaming operations of the individual peer nodes within corresponding client sessions.  In conjunction with the host broker component 126, a unique file session identifier is provided in each content unit request manifest.  Unique file session identifiers are also provided in each cache update manifest.  When a streaming content unit transfer is terminated, the peer node provides a session finished message to the file 
Hudson further teaches a mediation server that manage requests from client devices via a manifest lists e.g. “[b] ased on a manifest list, content segments are independently requested by and transferred to nodes of the content distribution system.  The peer driven segment retrieval process is cooperatively monitored by the mediation server and, as needed, alternate source locations for segments are provided.” This teachings of Hudson prevents a device from retrieving data objects opposing the manifest lists which is similar to the limitation “wherein the initiation server is configured to terminate a connection with the client device if the client device attempts to retrieve the plurality of segments from the plurality of storage locations in an order that does not match the order listed in the sequencing key.” Additionally, ¶0034-¶0046 illustrate how unique content unit identifier 28 and list 30 of segments sequence identifier and values 40 are used to reassemble the segments in order “The requesting peer computer system can then obtain a copy of the manifest content file 38' and validate the copy against the manifest security value 40".  Individual named content segments 32 can then be requested from any peer computer system that persistently stores an encompassing segment group.” 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to realize the teachings of Hudson to be similar to the claim above in order to retrieve and assemble the corresponding content subunits from the peer computers to obtain the requested content file (abstract). Utilizing such 
However, Hudson does not expressly teach “wherein the initiation server is configured to terminate a connection with the client device if the client device attempts to retrieve the plurality of segments from the plurality of storage locations in an order that does not match the order listed in the sequencing key.”
Hudson teaches different nodes/storage locations that include different IP address for each node. Kohli, on the other hand, uses an access table “list” to determine when to terminate/disconnect a connection and teaches that a connection is terminated if the information in the request matches one or more items of information provided in an access table including IP address and application, see ¶0100, ¶0089 & Fig. 11. In other words, Hudson’s teachings combined with Kohli teachings leads one of ordinary skill in the art to realize that when a client sends out a request e.g. access to a second node including a second storage of Hudson then based on Kohli’s teachings the connection will be terminated if the second node/storage is matched the list in the access table or if the second node/storage was accessed based on comparing the information in the request with information provided in the access table. 
	It would have been obvious to one of ordinary skill in the art before the claimed invention to incorporate the teachings of Kohli in to the system of Hudson in order to terminate a connection for the request at the computing device when the information provided in the request matches at least one of the one or more items of information 
application proxy may determine a target server that stores resources, may connect to the determined server, and may proxy the resource request and a returned resource between the client device and the determined server (¶0024).

Regarding Claim 15, Hudson in view of Kohli teach the method of claim 14, Hudson further teaches wherein based on the sequencing key, attempting to retrieve the plurality of segments of the data object from the plurality of storage locations includes retrieving a first segment of the data object from the first storage location prior to retrieving a second segment of the data object from the second storage location (¶0041; list of files and locations to be retrieved).

Regarding Claim 16, Hudson in view of Kohli teach the method of claim 15, wherein the initiation server is configured to terminate the connection with the client device in response to determining that the client device is attempting to retrieve the second segment of the data object from the second storage location prior to retrieving the first segment of the data object from the first storage location (Hudson teaches different nodes/storage locations that include different IP address for each node. Kohli, on the other hand, uses an access table “list” to determine when to terminate/disconnect a connection and teaches that a connection is terminated if the information in the request matches one or more items of information provided in an access table including IP address and application, see ¶0100, ¶0089 & Fig. 11. In other 
	See reasons above for combining the cited art.

Regarding Claim 21, Hudson teaches system for diffracted data retrieval (DDR), the system comprising: 
a plurality of storage locations configured to store a plurality of segments of the data object across the plurality of storage locations (abstract, Fig. 5 & ¶0029; files are stored on distributed cache locations); 
and an initiation server configured to: 
receive a request from a client device to retrieve the data object (abstract & Fig. 5 & ¶0071; host broker receives content file requests), generate a sequencing key in response to the request from the client device to retrieve the data object (¶0071 & abstract; in response to a request, a manifest files “sequencing key” identifying the content locations is returned), the sequencing key comprising an ordered list of the plurality of storage locations, transmit the sequencing key to the client device (¶0041; list of files and locations), monitor a progress of retrieval of the data object by the client device according to the order listed in the sequencing key (¶0062-¶0065 & Fig. 4; A file session component 128 actively monitors the ongoing named content segment 32 
Hudson further teaches a mediation server that manage requests from client devices via a manifest lists e.g. “[b] ased on a manifest list, content segments are independently requested by and transferred to nodes of the content distribution system.  The peer driven segment retrieval process is cooperatively monitored by the mediation server and, as needed, alternate source locations for segments are provided.” This teachings of Hudson prevents a device from retrieving data objects opposing the manifest lists which is similar to the limitation “and terminate a connection with the client device if the client device attempts to retrieve the data object from the plurality of storage locations in an order that does not match the order listed in the sequencing key” Additionally, ¶0034-¶0046 illustrate how unique content unit identifier 28 and list 30 of segments sequence identifier and values 40 are used to reassemble the segments in order “The requesting peer computer system can then obtain a copy of the manifest content file 38' and validate the copy against the manifest security value 40".  Individual named content segments 32 can then be requested from any peer computer system that persistently stores an encompassing segment group.” 

However, Hudson does not expressly teach “and terminate a connection with the client device if the client device attempts to retrieve the data object from the plurality of storage locations in an order that does not match the order listed in the sequencing key.”
Hudson teaches different nodes/storage locations that include different IP address for each node. Kohli, on the other hand, uses an access table “list” to determine when to terminate/disconnect a connection and teaches that a connection is terminated if the information in the request matches one or more items of information provided in an access table including IP address and application, see ¶0100, ¶0089 & Fig. 11. In other words, Hudson’s teachings combined with Kohli teachings leads one of ordinary skill in the art to realize that when a client sends out a request e.g. access to a second node including a second storage of Hudson then based on Kohli’s teachings the connection will be terminated if the second node/storage is matched the list in the access table or if the second node/storage was accessed based on comparing the information in the request with information provided in the access table. 

application proxy may determine a target server that stores resources, may connect to the determined server, and may proxy the resource request and a returned resource between the client device and the determined server (¶0024).

Regarding Claim 22, Hudson in view of Kohli teach the system of claim 21, further comprising the client device configured to: 
transmit the request to retrieve a data object, receive the sequencing key from the initiation server (¶0041; list of files and locations to be retrieved); 
and attempt to retrieve the plurality of segments of the data object from the plurality of storage locations at least in part based on the sequencing key (¶0041; list of files and locations to be retrieved).

Claim 1 is substantially similar to the above claims, thus the same rationale applies.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Kohli and further in view of Ronca.

Regarding Claim 17, Hudson in view of Kohli teach the method of claim 14, but they do not expressly teach further comprising receiving a diffraction table from the initiation server and retrieving the plurality of segments of the data object further based on the diffraction table.
Ronca teaches further comprising receiving a diffraction table from the initiation server and retrieving the plurality of segments of the data object further based on the diffraction table (¶0042, ¶0045 & Fig. 4; M3U playlist includes storage locations via URL & also index object 530 of Fig. 5 both M3u and index object 530 are similar to diffraction table).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Ronca into the system of Apte in view of Hudson and Kohli in order to create chunks to represent a single data file (abstract). Utilizing such teachings enable the system to provide the system with a list of individual files that may be requested from a server independently of one another despite that data file being stored on a second server as a single data file (abstract). 

Regarding Claim 18, Hudson in view of Kohli & Ronca teach the method of claim 17, Ronca further teaches wherein the diffraction table comprises at least a plurality of access keys associated with the plurality of storage locations (¶0042, ¶0045, ¶0053-¶0054 & Fig. 4; provides URL and decryption keys or content keys. Additionally, ¶0052-¶0055 & Table I & II illustrates a URL and a port number and key e.g. m3u8) , and the 

Regarding Claim 19, Hudson in view of Kohli & Ronca teach the method of claim 17, Ronca further teaches further comprising providing an access key associated with a first storage location of the plurality of storage locations to retrieve a first segment of the data object from the first storage location (¶0043, ¶0054 & Fig. 5; based on content key, a user may access content after verification).

Regarding Claim 20, Hudson in view of Kohli & Ronca teach the method of claim 19, Ronca further teaches wherein the first storage location is configured to provide the first segment of the data object to the client device in response to successfully verifying the client device based on the access key provided by the client device (¶0043, ¶0054 & Fig. 5; based on content key, a user may access content after verification).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455